Case 1:19-cv-21928-BB Document 16 Entered on FLSD Docket 07/30/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-21928-BLOOM/Louis

 LINDA JOHNSON,

           Plaintiff,

 v.

 LEEVERS SUPERMARKET, INC.,

       Defendant.
 _____________________________/

                             ORDER ON MOTION FOR REMAND

           THIS CAUSE is before the Court upon Plaintiff Linda Johnson’s Motion for Remand,

 ECF No. [9], (“Motion”). Defendant Leevers Supermarket, Inc. filed its Response, ECF No. [12],

 (“Response”) to which Plaintiff did not reply. The Court has considered the Motion, the Response

 the record in this case and the applicable law and is otherwise fully advised. For the reasons set

 forth below, the Motion is denied.

      I.       BACKGROUND

           Plaintiff Linda Johnson brings this negligence action, seeking damages for personal

 injuries sustained in the Defendant’s supermarket from a slip and fall. ECF No. [1-1], Plaintiff

 originally filed her complaint in state court on August 24, 2018 and the Defendant thereafter

 removed the case on May 13, 2019, ECF No. [1], (“Notice”), based on diversity jurisdiction.

 Plaintiff now seeks to remand the case, arguing that Defendant has failed to establish that the

 amount in controversy exceeds $75,000.00, and that the removal was untimely.
Case 1:19-cv-21928-BB Document 16 Entered on FLSD Docket 07/30/2019 Page 2 of 6
                                                             Case No. 19-cv-21928-BLOOM/Louis


    II.      LEGAL STANDARD
          Pursuant to 28 U.S.C. § 1441(a), any civil action brought in a state court of which the

 district courts of the United States have original jurisdiction, may be removed by a defendant to

 the district court of the United States for the district and division embracing the place where such

 action is pending.

          “A removing defendant bears the burden of proving proper federal jurisdiction.” Coffey v.

 Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla. 2014). A district court has subject

 matter jurisdiction where the parties are diverse and the amount in controversy exceeds

 $75,000.00. 28 U.S.C. § 1332(a). “Where, as here, the plaintiff has not pled a specific amount of

 damages, the removing defendant must prove by a preponderance of the evidence that the amount

 in controversy exceeds the jurisdiction requirement.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d

 744, 752 (11th Cir. 2010); see also 28 U.S.C. § 1332(a). “To determine whether this standard is

 met, a court first examines whether it is facially apparent from the complaint that the amount in

 controversy exceeds the jurisdictional requirement.” Miedema v. Maytag Corp., 450 F.3d 1322,

 1330 (11th Cir. 2006) (citation omitted), abrogated on other grounds by Dudley v. Eli Lilly & Co.,

 778 F.3d 909 (11th Cir. 2014). “If the jurisdictional amount is not facially apparent from the

 complaint, the court should look to the notice of removal and may require evidence relevant to the

 amount in controversy at the time the case was removed.” Id. (citation omitted).

          “[A] removing defendant is not required to prove the amount in controversy beyond all

 doubt or to banish all uncertainty about it.” Pretka, 608 F.3d at 754 (citations omitted). The use

 of reasonable inferences and deductions is permissible to show the amount that is in controversy

 in the case. See id. (discussing the difference between reasonable deductions and inferences with

 “conjecture, speculation, or star gazing”). However, district courts narrowly construe removal

 statutes, and where a plaintiff and defendant clash about jurisdiction, uncertainties are resolved in


                                                  2
Case 1:19-cv-21928-BB Document 16 Entered on FLSD Docket 07/30/2019 Page 3 of 6
                                                                 Case No. 19-cv-21928-BLOOM/Louis


 favor of remand. Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095, (11th Cir. 1994), superseded in

 part by statute, 28 U.S.C. § 1446.

            Furthermore, the time limit for removal is set forth in 28 U.S.C. § 1446(b), which provides

 in relevant part:

            (3) [I]f the case stated by the initial pleading is not removable, a notice of removal
            may be filed within thirty days after receipt by the defendant, through service or
            otherwise, of a copy of an amended pleading, motion, order or other paper from
            which it may be first ascertained that the case is one which is or has become
            removable.

            Answers to discovery requests—including responses to requests for admission and

 interrogatories—constitute “other paper” pursuant to the statute. Lowery v. Ala Power Co., 483

 F.3d 1184, 1212 n.62 (11th Cir. 2007) (citing Wilson v. Gen. Motors Corp., 888 F.2d 779, 780

 (11th Cir. 1989) and Akin v. Ashland Chem. Co., 156 F.3d 1030, 1036 (10th Cir. 1998)) (additional

 citations omitted). With these standards in mind, the Court analyzes the Motion.

     III.      DISCUSSION

            In the Motion, Plaintiff argues that this case should be remanded because Defendant has

 failed to establish that the amount in controversy requirement has been met, and because the

 Defendant’ Notice of Removal is untimely. The Court considers each argument in turn.

            i. Amount in Controversy
            Here, the Complaint does not set forth a specified amount of damages, though Johnson

 seeks damages for “expense of hospitalization, medical treatment[,] and nursing care.” Thus, the

 Court must determine whether there is “other paper” establishing the requisite amount in

 controversy. Defendant provides the Court with Plaintiff’s Answers to Interrogatories, ECF No.

 [1-2], (“Answers”), wherein she states under oath that her medical expenses total $76,016.00, in

 addition to medications that she purchased. Nevertheless, Plaintiff asserts in the Motion that

 Defendant has failed to meet its burden in establishing the amount in controversy requirement


                                                      3
Case 1:19-cv-21928-BB Document 16 Entered on FLSD Docket 07/30/2019 Page 4 of 6
                                                              Case No. 19-cv-21928-BLOOM/Louis


 because damages other than Plaintiff’s medical expenses remain speculative and uncertain.

 However, the amount in controversy is satisfied by Plaintiff’s medical expenses alone.

         Plaintiff relies primarily on Golden v. Dodge-Markham Co., Inc., 1 F. Supp 2d 1360 (M.D.

 Fla. 1998), for support. However, the facts in Golden are inapposite. In Golden, the defendant

 based its removal on the court’s diversity jurisdiction after the plaintiff filed a complaint in state

 court that did not specify the amount in damages sought. Id. at 1361-62, 1364. The plaintiff’s ad

 damnum clause requested an award for damages including compensation for lost wages, benefits

 and other remunerations, which at the time of removal totaled $40,277.57. Id. at 1362, 1366. The

 court found that the defendant’s “general blanket statement that, if Plaintiff prevails, compensatory

 damages could certainly entitle him to thousands of dollars,” failed to rise to the level of proving,

 by a preponderance of the evidence, that the amount in controversy exceeded $75,000.00. Id. at

 1366.

         Here, unlike the defendant in Golden, Defendant has provided evidence that Plaintiff’s

 claim satisfies the amount in controversy through Plaintiff’s sworn Answers to Interrogatories, in

 which she lists her medical expenses and provides a total amount that clearly exceeds the

 jurisdictional threshold. Although Plaintiff assumes that the amount awarded for medical expenses

 will be based on amounts that are reasonable and necessary, this Court “is not bound by the

 plaintiff’s representations regarding its claim, nor must it assume that the plaintiff is in the best

 position to evaluate the amount of damages sought.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

 1061 (11th Cir. 2010) (citing Pretka, 608 F.3d at 771).

         As such, the Court finds that Defendant has established by a preponderance of the evidence

 that the amount in controversy exceeds the jurisdictional minimum of $75,000.00. See Roe, 613

 F.3d at 1061-62 (“Eleventh Circuit precedent permits district courts to make ‘reasonable




                                                   4
Case 1:19-cv-21928-BB Document 16 Entered on FLSD Docket 07/30/2019 Page 5 of 6
                                                                 Case No. 19-cv-21928-BLOOM/Louis


 deductions, reasonable inferences, or other reasonable extrapolations’ from the pleadings to

 determine whether it is facially apparent that a case is removable”) (quoting Pretka, 608 F.3d at

 754).

         Plaintiff contends further that Defendant’s previous denial of Plaintiff’s proposal for

 settlement for less than $75,000.00 forecloses Defendant from arguing that the amount in

 controversy exceeds $75,000.00. Plaintiff fails to provide any legal authority for her contention.1

         ii. Timeliness of Removal

         Plaintiff further argues that Defendant’s Notice was untimely as it was not filed within

 thirty days of service or the date that the medical records and bills were sent to Defendant. Plaintiff

 argues that the medical bills were discussed at an informal conference on October 20, 2016, and

 the bills later sent to Defendant’s attorney on March 5, 2019. Because Defendant relies on the

 amount of the medical bills, Plaintiff reasons that the Notice, filed on May 13, 2019, was untimely.

 The Court disagrees.

         Defendant’s Notice relies on Plaintiff’s Answers to Interrogatories, which indicate that her

 medical expenses, including bills and medications, total $76,016.00. Although Plaintiff’s Answers

 are dated February 8, 2019, Defendant’s Response asserts that Plaintiff served her Answers on

 April 15, 2019, and Plaintiff has not argued that Defendant’s assertion is inaccurate.2

         In Leoncio v. Louisville Ladder, Inc., No. 13-21837-CIV, 2013 WL 12059614, at *2 (S.D.

 Fla. June 28, 2013), the parties similarly disputed which date commenced the thirty-day period for

 the defendant to timely remove a case under 28 U.S.C. § 1446(b). The initial pleading did not


 1
   Furthermore, Plaintiff’s contention lacks merit. In the Court’s view, where a defendant denies liability,
 the denial of a proposal for settlement should not be interpreted as a concession that the amount in
 controversy is not met.
 2
   Moreover, Defendant’s Response asserts that it could not have based its removal on the March 5, 2019
 medical bills because those bills totaled an amount below $75,000.00. Plaintiff had an opportunity to reply
 to that argument and did not do so. As such, the Court accepts Defendant’s assertion.


                                                     5
Case 1:19-cv-21928-BB Document 16 Entered on FLSD Docket 07/30/2019 Page 6 of 6
                                                               Case No. 19-cv-21928-BLOOM/Louis


 provide the defendant with explicit notice of the removability of the case because it alleged the

 plaintiffs’ residencies rather than their domiciles. Id. However, the plaintiffs later served their

 responses to the defendant’s requests for admission and interrogatories, which contained

 admissions and information regarding the citizenships of the parties sufficient to establish

 complete diversity. Id. at *1, *3. The court held that the defendant timely filed its notice of

 removal the following day because the plaintiffs’ discovery responses constituted “other paper”

 under § 1446(b)(3). Id. at *3.

          Here, as in Leoncio, the initial pleading does not provide explicit notice of the removability

 of the case because it only states that “[t]his an action for damages which exceeds the jurisdictional

 threshold of this court . . . .” However, Plaintiff’s Answers to Interrogatories, which constitute

 “other paper,” establish that Plaintiff’s claim exceeds the jurisdictional threshold. As such,

 Defendant first had actual notice of removability following receipt of Plaintiff’s Answers on April

 15, 2019. The Defendant timely filed the Notice twenty-eight days later.

    IV.       CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff’s Motion,

 ECF No. [9], is DENIED.

          DONE AND ORDERED in Chambers in Miami, Florida, on July 30, 2019.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                    6
